      Case 4:19-cv-02033-YGR Document 111 Filed 06/16/20 Page 1 of 11



 1   MELINDA L. HAAG (SBN 132612)
     mhaag@orrick.com
 2   JAMES N. KRAMER (SBN 154709)
     jkramer@orrick.com
 3   ALEXANDER K. TALARIDES (SBN 268068)
     atalarides@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 7
     Attorneys for Defendants Apple Inc.,
 8   Timothy Cook, and Luca Maestri

 9

10                               UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12                                      OAKLAND DIVISION

13

14                                           Civil Action No. 4:19-cv-02033-YGR
     IN RE APPLE INC. SECURITIES
15   LITIGATION                              DEFENDANTS’ MOTION FOR LEAVE
                                             TO FILE A MOTION TO DISMISS THE
16                                           SECOND AMENDED COMPLAINT (OR
                                             IN THE ALTERNATIVE, FOR LEAVE TO
17                                           FILE A MOTION FOR
                                             RECONSIDERATION OF THE COURT’S
18                                           ORDER DIRECTING APPLE TO FILE AN
                                             ANSWER)
19
                                             Date:    July 21, 2020
20                                           Time:    2:00 p.m.
                                             Judge:   Honorable Yvonne Gonzalez Rogers
21                                           Ctrm:    1, 4th Floor
22

23

24

25

26

27

28
                                                      MOTION FOR LEAVE TO FILE A MOTION TO DISMISS
                                                      C.A. NO. 4:19-CV-02033-YGR
      Case 4:19-cv-02033-YGR Document 111 Filed 06/16/20 Page 2 of 11



 1                       NOTICE OF MOTION AND RELIEF REQUESTED

 2          PLEASE TAKE NOTICE that on July 21, 2020, at 2:00 p.m., or at such later date and

 3   time as the Court may order, Defendants Apple Inc. (“Apple”), Timothy Cook and Luca Maestri

 4   (collectively, “Defendants”) will move the Court, pursuant to its inherent authority to manage its

 5   docket, for leave to file a motion to dismiss the forthcoming Second Amended Complaint

 6   (“SAC”). In the alternative, Defendants seek the Court’s leave, pursuant to Local Rule 7-9, to file

 7   a motion for reconsideration of the Court’s order directing Apple to file an answer to the SAC.

 8   See Dkt. No. 110 (Order Granting in Part and Denying in Part Motion to Dismiss) at 46.

 9   Defendants’ motion is based on this Notice of Motion; the Memorandum of Points and

10   Authorities below; the accompanying Proposed Order; the Court’s files; and oral argument of

11   counsel at the hearing.

12                             STATEMENT OF ISSUE TO BE DECIDED

13          Whether Defendants should be granted leave to bring a motion to dismiss the SAC, thus

14   permitting them to challenge the new and different theories and allegations that the SAC will

15   inevitably contain, including by raising arguments for dismissal that could not have been raised,

16   or that Defendants did not have a full opportunity to brief, with regard to the allegations in the

17   Consolidated Amended Complaint (“CAC”).

18

19

20

21

22

23

24

25

26

27

28
                                                             MOTION FOR LEAVE TO FILE A MOTION TO DISMISS
                                                     i       C.A. NO. 4:19-CV-02033-YGR
      Case 4:19-cv-02033-YGR Document 111 Filed 06/16/20 Page 3 of 11



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.     INTRODUCTION AND SUMMARY OF ARGUMENT

 3          The Court granted Defendants’ motion to dismiss the CAC in large part, but denied the

 4   motion with respect to two alleged misstatements—not on the basis of the arguments advanced in

 5   the appointed Lead Plaintiff’s opposition and extensively briefed by the parties, but rather on the

 6   basis of arguments advanced by non-party Norfolk Pension Fund (“Norfolk”) in a five-page brief.

 7   That five-page brief was submitted in the context of a disputed leadership contest, and followed

 8   the Court’s invitation for Norfolk to file a supplemental brief addressing the narrow question of

 9   whether Lead Plaintiff was “appropriately advocating” its position. See August 13, 2019 Hearing

10   Transcript (“8/13/19 Hrg. Tr.”) at 7. The Court allowed Defendants three business days, and no

11   additional pages of briefing, to incorporate a response to Norfolk’s arguments into their reply in

12   support of their motion to dismiss the CAC.

13          The Court has now directed Norfolk to file an amended complaint, but has ordered Apple

14   to file an answer to that amended complaint, not a motion to dismiss. Given the nature of the

15   case—specifically, a putative securities class action that Congress recognized in adopting the

16   Private Securities Litigation Reform Act of 1995 (the “PSLRA”) as one of a narrow category of

17   cases where adjudication of a motion to dismiss is particularly important given the complexity of

18   the issues, the amounts at stake and the possibility for disruption to the company—fairness

19   suggests that once a new lead plaintiff is installed, the Court should allow Apple and the

20   individual defendants the opportunity to test Norfolk’s theories as articulated in the amended

21   complaint by way of a motion to dismiss.

22          Further, the forthcoming SAC will necessarily present new and different allegations that

23   Defendants could not have previously challenged through their motion to dismiss the CAC. In

24   particular, the question of whether a complaint pleads the required strong inference of scienter

25   must be determined by a holistic evaluation of the operative complaint’s allegations. But it has

26   yet to be seen whether the forthcoming SAC satisfies that requirement. For example, Norfolk

27   will plead a much shorter class period, during which none of the individual defendants sold shares

28   of Apple stock. Defendants will argue that the lack of sales by individuals demonstrates a lack of
                                                             MOTION FOR LEAVE TO FILE A MOTION TO DISMISS
                                                    1        C.A. NO. 4:19-CV-02033-YGR
      Case 4:19-cv-02033-YGR Document 111 Filed 06/16/20 Page 4 of 11



 1   scienter, an argument they could not have raised in their motion to dismiss the CAC, given the

 2   longer class period. Due process suggests that Defendants should be permitted to file a motion to

 3   assert these arguments.

 4          For these reasons, and others discussed below, Defendants respectfully request that the

 5   Court grant leave to file a motion to dismiss the forthcoming SAC.

 6   II.    BACKGROUND

 7          A.      The Court Appoints Rhode Island as Lead Plaintiff, But Indicates That it
                    May Reconsider its Decision Following The Initial Motion to Dismiss.
 8

 9          In connection with the competing motions for appointment as lead plaintiff, competing

10   groups of prospective lead plaintiffs presented the Court with entirely different theories of the

11   case. On the one hand, the Employees’ Retirement System of the State of Rhode Island (“Rhode

12   Island” or “Lead Plaintiff”) urged a 17-month class period, running from August 2017 to January

13   2019, and alleged a wide range of purported misstatements across an array of subjects, including

14   Apple’s iPhone performance management feature and battery replacement program. See, e.g.,

15   Dkt. No. 26 (Rhode Island’s Motion for Appointment as Lead Plaintiff) at 6-8. By contrast,

16   Norfolk Pension Fund (“Norfolk”) argued in favor of a much narrower two-month class period,

17   running from November 2018 to January 2019, and focused solely on one narrow set of alleged

18   misstatements, made on a single date by Apple executives Tim Cook and Luca Maestri, relating

19   to the state of Apple’s business in China. See, e.g., Dkt. No. 52 (Norfolk’s Opposition to

20   Competing Lead Plaintiff Motions) at 1-3.

21          The Court ultimately appointed Rhode Island as Lead Plaintiff, but stated at the hearing on

22   motions to appoint lead counsel that it was inclined to “tentatively appoint Rhode Island, allow it

23   to go through one round of motions to dismiss, and if all that is left is the more narrow action, re-

24   evaluate the appropriateness of who is leading the class.” 8/13/19 Hrg. Tr. at 6. While the Court

25   previewed the possibility that Norfolk might replace Rhode Island as Lead Plaintiff following the

26   initial motion to dismiss, it also made clear that it did not intend to allow Norfolk to submit

27   briefing on Defendants’ motion to dismiss alongside the briefing submitted by Lead Plaintiff

28   Rhode Island. Id. at 7 (“I am not going to have duplicative briefing on a . . . period of, you
                                                              MOTION FOR LEAVE TO FILE A MOTION TO DISMISS
                                                     2        C.A. NO. 4:19-CV-02033-YGR
         Case 4:19-cv-02033-YGR Document 111 Filed 06/16/20 Page 5 of 11



 1   know, two months.”). The Court stated to Norfolk that if Norfolk thought Lead Plaintiff’s

 2   briefing “is inadequate for some reason, you’re welcome to follow along and ask for permission

 3   to file something after articulating why you think they aren’t appropriately advocating the

 4   position, but I’m not going to have dueling people on a two-month period.” Id. (emphasis

 5   added).

 6             B.     The Parties Brief Defendants’ Motion to Dismiss the CAC
 7             Following its appointment as Lead Plaintiff, Rhode Island filed its 190-page CAC. Dkt.

 8   No. 85. Defendants moved to dismiss. Dkt. No. 91. The parties proceeded to brief the motion to

 9   dismiss over a period of more than two months, with Defendants filing a 40-page opening brief

10   (id.), Lead Plaintiff filing a 40-page opposition (Dkt. No. 100), and Defendants filing a 20-page

11   reply (Dkt. No. 103). 1 In connection with Defendants’ motion to dismiss, the Court ordered Lead

12   Plaintiff to file a Supplemental Chart identifying, among other things, “each statement alleged to

13   have been false or misleading.” Dkt. No. 87 at 1. In response to that order, Lead Plaintiff filed a

14   60-page Supplemental Chart containing 60 different entries, many of which included more than

15   one alleged misstatement. Dkt. No. 88.

16             Consistent with its comments at the hearing on motions to appoint lead plaintiff, the Court

17   did not allow Norfolk to submit duplicative briefing, but instead permitted it to file a five-page

18   “request to file a brief supplementing the arguments made in Lead Plaintiff’s opposition.” Dkt.

19   No. 72 at 4. On February 7, 2020, Norfolk filed a Request to Submit Additional Briefing (Dkt.

20   No. 101), in which it challenged the adequacy of Lead Plaintiff’s opposition, arguing that Lead

21   Plaintiff had “fail[ed] to adequately address key facts and advance applicable legal theories in an

22   apparent effort to preserve the batterygate Class Period and materialization of the concealed risk

23   theory of loss.” Id. at 1.

24             The Court had previously instructed Defendants that they were not to file a response to

25   Norfolk’s brief unless specifically permitted by the Court. See 8/13/19 Hrg. Tr. at 20. On

26   February 19, 2020, one day before Defendants’ reply brief would otherwise have been due (see

27
     1
      The parties requested fifty pages for opening and opposition briefs, and 25 pages for reply. Dkt.
28   No. 86. The Court allowed 40 pages and 20 pages, respectively. Dkt. No. 89.
                                                               MOTION FOR LEAVE TO FILE A MOTION TO DISMISS
                                                       3       C.A. NO. 4:19-CV-02033-YGR
      Case 4:19-cv-02033-YGR Document 111 Filed 06/16/20 Page 6 of 11



 1   Dkt. No. 79), the Court issued an order stating that it would entertain Norfolk’s five-page brief

 2   (but no further briefing from Norfolk), and would give Defendants three business days (until

 3   February 24, 2020) to file their reply brief in support of their motion to dismiss—in which

 4   Defendants could also address Norfolk’s brief. Dkt. No. 102. The Court did not expand the

 5   existing 20-page limit for Defendants’ reply.

 6          While Defendants briefly responded to Norfolk’s arguments, using 1.5 pages of their 20-

 7   page reply brief to do so (Dkt. No. 103 at 19-20), the bulk of Defendants’ reply was dedicated to

 8   rebutting the 40 pages of argument advanced by the appointed Lead Plaintiff in support of its

 9   190-page CAC.

10          C.      The Court’s Order on Defendants’ Motion to Dismiss the CAC
11          On June 2, 2020, the Court issued its order on Defendants’ motion to dismiss the CAC

12   (Dkt. No. 110, the “Order”), granting the motion in large part, but denying the motion in part on

13   the basis of additional arguments presented by Norfolk in its five-page brief (Order at 40), which

14   the Court held established scienter as to two November 1, 2018 statements (CAC ¶¶ 385-86) on

15   the basis of “[t]he close temporal proximity of Defendants’ optimistic and pessimistic

16   statements.” Order at 42. See also id. at 40 (“Norfolk submits additional briefing to argue that

17   defendants November 1, 2018 statements demonstrate scienter based on timing.”). This argument

18   advanced by Norfolk regarding temporal proximity was not specifically articulated by Lead

19   Plaintiff in its 40-page opposition or in its Supplemental Chart. Indeed, the Court found that Lead

20   Plaintiff only advanced three scienter arguments (other than Norfolk’s temporal proximity

21   argument), and expressly found them all lacking. Id. at 33-40.

22          At the conclusion of its Order, the Court stated that it “intends to reconsider the motion for

23   lead counsel as discussed at considerable length with counsel.” Id. at 46. The Court ordered

24   Lead Plaintiff to “meet and confer with counsel for Norfolk for the orderly transition of

25   leadership,” and further ordered that a “revised consolidated complaint consistent with this Order

26   shall be filed within twenty-one days.” Id. The Court directed Apple to “file an answer within 21

27   days thereafter.” Id. The Order was silent with respect to whether the individual defendants are

28   likewise required to answer the forthcoming amended complaint, as opposed to filing a motion to
                                                              MOTION FOR LEAVE TO FILE A MOTION TO DISMISS
                                                     4        C.A. NO. 4:19-CV-02033-YGR
      Case 4:19-cv-02033-YGR Document 111 Filed 06/16/20 Page 7 of 11



 1   dismiss.

 2   III.   ARGUMENT

 3          A.      Defendants Should Be Granted Leave to Move to Dismiss Because The SAC
                    Will Necessarily Contain New Allegations That Defendants Could Not Have
 4                  Previously Challenged By Motion.
 5          Norfolk’s forthcoming SAC will necessarily contain new and materially different

 6   allegations—among them, a significantly shortened class period—which Apple could not have

 7   addressed in its earlier motion to dismiss the CAC.         Due process and equity suggest that

 8   Defendants be given the opportunity to challenge these different allegations by way of a motion

 9   to dismiss the SAC. See Nelson v. Adams USA, Inc., 529 U.S. 460, 466 (2000) (the “opportunity

10   to respond [to an amended complaint], fundamental to due process, is the echo of the opportunity

11   to respond to original pleadings secured by Rule 12”); see also 5C Charles Alan Wright & Arthur

12   R. Miller, Federal Practice and Procedure § 1388 (3d ed. 2018) (“A party is not precluded from

13   making a second motion based on a defense that he or she did not have reasonable notice of at the

14   time that party first filed a motion to dismiss or on a defense that became available only after a

15   motion had been made under Rule 12.”).

16          In particular, an analysis of whether the forthcoming SAC adequately pleads scienter will

17   require a holistic analysis of the SAC in its entirety—something that could not have been

18   determined through a review of the CAC, with its much longer class period and wider-ranging

19   allegations. As the Court has acknowledged, in determining whether a complaint has pled the

20   strong inference of scienter required by the PSLRA, the Court must perform a holistic

21   assessment, under which the allegations are “taken collectively,” so that “the Court [can] view the

22   allegations as a whole and determine whether plaintiffs have raised an inference of scienter.”

23   Order at 32; see also id. at 33 (citing In re VeriFone Holdings, Inc. Sec. Litig., 704 F.3d 694, 702-

24   03 (9th Cir. 2012) (“assessing the allegations in combination” to determine scienter).

25          Here, the forthcoming SAC will presumably plead a much shorter class period, from

26   November 2018 to January 2019. While Rhode Island alleged that the individual defendants’

27   stock sales during the longer 17-month class period were indicative of scienter (see, e.g., CAC ¶

28   448), there were no stock sales by the individual defendants during the shorter 2-month class
                                                              MOTION FOR LEAVE TO FILE A MOTION TO DISMISS
                                                     5        C.A. NO. 4:19-CV-02033-YGR
         Case 4:19-cv-02033-YGR Document 111 Filed 06/16/20 Page 8 of 11



 1   period that will be at issue in the SAC. Id. Accordingly, Defendants intend to argue that a

 2   holistic assessment of the forthcoming SAC does not result in a strong inference of scienter,

 3   because among other reasons, the lack of individual stock sales during the shortened class period

 4   is indicative of a lack of scienter. As the Ninth Circuit has repeatedly recognized, “a lack of

 5   stock sales can detract from a scienter finding.” Webb v. Solarcity Corp., 884 F.3d 844, 856 (9th

 6   Cir. 2018) (citing In re Rigel Pharm., Inc. Sec. Litig., 697 F.3d 869, 884-85 (9th Cir. 2012)). This

 7   argument could not have been made by Defendants in connection with their motion to dismiss the

 8   CAC, and the Court should permit Defendants to file a motion to dismiss to make that

 9   argument—and others that may become apparent only after the SAC is filed. 2

10           Granting Defendants leave to file a motion to dismiss is also warranted in the interest of

11   efficiency and judicial economy. As permitted by Rule 12(c), Defendants could file a motion for

12   judgment on the pleadings—raising the same arguments they would otherwise raise via a motion

13   to dismiss—at the same time they file an answer. Efficiency would be best served by allowing

14   Defendants to file a pre-answer motion to dismiss to challenge the allegations in the forthcoming

15   SAC.

16           B.     The Court Should Permit Full Briefing On Norfolk’s Arguments Before It
                    Assesses The Sufficiency Of Norfolk’s SAC.
17

18           Even if the forthcoming SAC did not contain allegations materially different from those

19   asserted in the CAC (and it will), the Court should nonetheless grant leave for Defendants to file a

20   motion to dismiss in order to be able to appropriately respond to the arguments—previously

21   addressed only in Norfolk’s five-page brief and in a short section of Defendants’ reply—on which

22   the Court previously upheld portions of the CAC.

23

24

25   2
       Following the Court’s Order, there are no longer any Section 10(b) claims pending against Mr.
     Maestri, who is not alleged to be a “speaker” with respect to the narrow set of alleged
26   misstatements remaining in the case. To the extent the SAC continues to name Mr. Maestri as a
     defendant in the “control person” claim under Section 20(a) of the Exchange Act, Mr. Maestri
27   intends to move to dismiss that claim on the ground that he cannot plausibly be a “control person”
     with respect to the remaining alleged misstatements—all of which were made by Apple’s CEO,
28   Mr. Cook, to whom Mr. Maestri reports.
                                                              MOTION FOR LEAVE TO FILE A MOTION TO DISMISS
                                                     6        C.A. NO. 4:19-CV-02033-YGR
      Case 4:19-cv-02033-YGR Document 111 Filed 06/16/20 Page 9 of 11



 1          As explained above, in connection with Defendants’ motion to dismiss the CAC, the

 2   Court authorized Norfolk to file a five-page brief requesting leave to submit additional briefing

 3   on the question of whether Lead Plaintiff’s briefing was adequate. The Court did not permit

 4   Defendants to file a separate response to Norfolk’s brief. Rather, the court allowed Defendants

 5   three business days, and no additional pages, to file their reply brief in support of their motion to

 6   dismiss Lead Plaintiff’s CAC—in which Defendants could also (if they chose) address Norfolk’s

 7   arguments. See Dkt. No. 102. While Defendants briefly addressed Norfolk’s arguments, the

 8   focus of Defendants’ 20-page reply brief was responding to the 40 pages of argument advanced

 9   by the appointed Lead Plaintiff in support of its 190-page CAC and the dozens of alleged

10   misstatements asserted therein.

11          This was not simply an oversight on Defendants’ part.              Rather, in considering the

12   appropriate amount of space to devote to Norfolk’s arguments, Defendants considered what they

13   believed to be the focus of Norfolk’s brief, as articulated by the Court: whether Lead Plaintiff was

14   “appropriately advocating” its position.     8/13/19 Hrg. Tr. at 7.         The arguments made by

15   Norfolk—and ultimately adopted by the Court as the basis for upholding portions of the CAC—

16   were not addressed anywhere in the appointed Lead Plaintiff’s opposition. Defendants did not

17   understand the Norfolk filing to constitute a separate brief filed in opposition to Defendants’

18   motion to dismiss. Rather, Defendants understood that if the Court granted the motion to dismiss

19   with respect to the CAC and the arguments advanced by the Lead Plaintiff, that the Court would

20   consider whether to appoint Norfolk in place of Lead Plaintiff, after which another amended

21   complaint, and another motion to dismiss, would follow.

22          Now that Norfolk is the presumptive Lead Plaintiff, fairness suggests that the Court

23   should permit Defendants the opportunity to challenge Norfolk’s theories—not previously

24   articulated by Lead Plaintiff or addressed in Defendants’ original motion to dismiss—by way of a

25   motion to dismiss the forthcoming SAC, and to allow the parties the chance to fully brief these

26   issues through the typical briefing process provided for by the Local Rules. A full airing of

27   Norfolk’s theories is particularly important given the nature of this matter, a securities class

28   action that Congress has recognized in the PSLRA as a category of cases in which adjudication of
                                                              MOTION FOR LEAVE TO FILE A MOTION TO DISMISS
                                                     7        C.A. NO. 4:19-CV-02033-YGR
     Case 4:19-cv-02033-YGR Document 111 Filed 06/16/20 Page 10 of 11



 1   a motion to dismiss is particularly important. See, e.g., In re Silicon Graphics Inc. Sec. Litig., 183

 2   F.3d 970, 978 (9th Cir. 1999) (“Congress designed the PSLRA to deter non-meritorious lawsuits

 3   by creating procedural barriers such as heightened pleading standards”). Among other issues,

 4   Defendants seek the opportunity to more fully address the Ninth Circuit precedent making clear

 5   that allegations of temporal proximity alone are insufficient to establish falsity or scienter.

 6   Yourish v. California Amplifier, 191 F.3d 983, 997 (9th Cir. 1999); City of Dearborn Heights Act

 7   345 Police & Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 622 (9th Cir. 2017).

 8          C.      In The Alternative, The Court Should Grant Leave For Defendants To File a
                    Motion For Reconsideration.
 9

10          In the event that the Court finds that a motion for reconsideration under Local Rule 7-9 is

11   the appropriate vehicle in which to address the issues raised by Defendants herein, 3 Defendants

12   respectfully request, in the alternative, leave to file a motion for reconsideration of the Court’s

13   directive that Apple file an answer to the SAC. Reconsideration of that directive would be

14   appropriate because “a material difference in fact or law [now] exists from that which was

15   presented to the Court before entry of the interlocutory order for which reconsideration is

16   sought.” L.R. 7-9(b)(1). Specifically, at the time the parties briefed Defendants’ motion to

17   dismiss the CAC, Defendants did not understand that the Court intended to treat the Norfolk brief

18   (Dkt. No. 101) as a separate opposition to Defendants’ motion to dismiss, rather than what

19   Defendants believed to be a brief challenging the adequacy of Lead Plaintiff’s opposition. The

20   Court’s Order, in which the Court adopted the arguments in the Norfolk brief to deny the motion

21   to dismiss in part, constitutes a material difference in law and fact that Defendants could not have

22   addressed at the time of the earlier briefing.

23   IV.    CONCLUSION

24          For these reasons, Defendants respectfully request that the Court grant leave for

25   Defendants to file a motion to dismiss the forthcoming SAC.

26
     3
       Defendants respectfully submit that a motion for reconsideration pursuant to Local Rule 7-9 is
27   not the appropriate framework in which to resolve the question of whether Defendants may move
     to dismiss the SAC, given that the parties did not previously raise, and have not previously
28   briefed, the question of whether a further motion to dismiss is appropriate.
                                                               MOTION FOR LEAVE TO FILE A MOTION TO DISMISS
                                                      8        C.A. NO. 4:19-CV-02033-YGR
     Case 4:19-cv-02033-YGR Document 111 Filed 06/16/20 Page 11 of 11



 1   Dated: June 16, 2020          ORRICK, HERRINGTON & SUTCLIFFE LLP

 2
                                                    /s/ James N. Kramer
 3                                                    James N. Kramer
 4                                           Attorneys for Defendants Apple Inc.,
                                              Timothy Cook, and Luca Maestri
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  MOTION FOR LEAVE TO FILE A MOTION TO DISMISS
                                         9        C.A. NO. 4:19-CV-02033-YGR
